Citation Nr: 0940523	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-30 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel







INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, denied 
service connection for PTSD. 

The Veteran requested a hearing and was scheduled for a VA 
Board hearing in August 2007.  He failed to report for that 
hearing and provided no explanation for not appearing at the 
hearing.  The Board will therefore proceed with his appeal as 
though the request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.704(d). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is not shown to have engaged in combat with 
the enemy.  

3.  There is no credible supporting evidence that a claimed 
in-service stressor occurred; any recorded diagnosis of PTSD 
is not based on a stressor event corroborated by independent 
and credible supporting evidence.   


CONCLUSION OF LAW

The Veteran does not have chronic psychiatric disorder, to 
include PTSD, that is due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
May 2004 and June 2005 correspondences. These letters 
detailed to elements of a service connection claim, described 
the evidence and information necessary to substantiate the 
claim, and set forth the respective responsibilities of VA 
and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, the RO informed the Veteran of 
disability rates and effective dates in a July 2007 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the single issue decided here, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran a VA 
examination in June 2005.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right by failing to appear.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a  
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

Stressor

The Veteran did not receive any award or decoration 
specifically denoting combat participation and the record 
does not otherwise contain evidence that he engaged in combat 
with the enemy.  The term "engaged in combat with the enemy" 
requires that the Veteran have taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999). The 
Veteran's military occupational specialty (MOS), that of a 
parachute rigger, was of a non-combat nature.  There is no 
verification in the record showing that the Veteran had 
combat experience.  Where the Veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the Veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran has stated that his first stressor occurred as a 
result of a jump from a C-130 on August 15, 1967 when he was 
stationed in Germany.  He slammed his arm into a pole and as 
a result he went to the Republic of Vietnam with a cast on 
his left arm.  His second reported stressor occurred in 
January 1968 when he was stationed with the 101st Unit in 
Quang Tri his unit came under attack.  During the attack a 
rocket exploded and a fragment just missed him.  He also 
reported a 3rd stressor event occurring in January 1968 when 
he met someone and talked with him for about four hours and 
then a month later he saw him in a body bag. 

The Board points out that there are a number of discrepancies 
between the inservice events as reported by the Veteran and 
the documentation in the claims file.  The Veteran submitted 
a record that showed PFC J.T. Brown died in February 1968; 
however, the Veteran has not submitted any information that 
corroborates his statements that he knew this individual or 
saw his body.  In addition, a careful review of the Veteran's 
service treatment records revealed that the Veteran's cast 
was taken off in December 1967, before he went to the 
Republic of Vietnam.  He did not have a cast when he was in 
Vietnam.  The Board notes that the Veteran submitted a 
picture of himself when he was stationed in Vietnam; however, 
his left arm was hidden in the picture and therefore, his 
statement that he was in a cast while there could not be 
corroborated.  In addition, a January 1968 in-service medical 
note stated that he hurt his arm playing volleyball and after 
an appropriate healing period it should be seen if it 
precluded him from satisfactory performance of duty. Also, 
the Veteran's service personnel records revealed that he was 
only in the Republic of Vietnam from December 15, 1967 to 
February 24, 1968 and not five months as the Veteran has 
asserted. 

The Board notes that the Veteran has not submitted any other 
competent evidence-such as statements from former service 
comrades-to support his assertions or otherwise to verify 
any claimed in-service event or incident.  Without such 
support, and given the absence of independent corroboration 
of the service events identified by the Veteran, the Board 
finds that the Veteran does not have a verified or verifiable 
inservice stressor event.  

Diagnosis 
         
Even if the Board did accept that the events reported by the 
Veteran occurred exactly as stated, service connection can 
not be granted unless he has a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125 that is related to his 
military service.  In order for service connection to be 
granted, the evidence must establish, among other things that 
the claimant currently has the disability for which service 
connection is claimed. See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

In April 2004 the Veteran had an initial PTSD evaluation at 
the VA Medical Center (VAMC) and he reported that he had 
weekly treatment since February 2004.  He reported that due 
to the parachuting accident he had his arm in cast for the 5 
months that he was in the Republic of Vietnam, and that 
during the Tet Offensive he reportedly shot an M16 and helped 
fill a Howitzer.  The VA psychologist stated that the Veteran 
reported only one incident when he was faced with an event 
that caused him distress, when he saw the aftermath of dart 
rounds from a 105 Howitzer. The VA psychologist stated that 
it was difficult to know whether this event actually happened 
and if so, how much exposure to it the Veteran actually had 
since he reported that he stayed at the camp and then he 
later said that he walked among the dead bodies to see the 
aftermath.  However, the psychologist stated that even giving 
the Veteran the benefit of the doubt, and pending 
verification, he reported experiencing one traumatic stressor 
that met criterion A for PTSD and he did not report any other 
episodes of combat or distressing experiences.  It was noted 
that he had no daytime intrusive thoughts but had nightly 
dreams.  He did not describe any avoidance or numbing 
symptoms but did have some difficulty sleeping and would walk 
around with a flashlight to check the perimeter.  The 
examiner noted that he did not seem to have additional 
symptoms of hyperarousal that would meet the criteria for 
PTSD.  It was also noted that the psychological testing was 
indicative of the Veteran's over reporting of symptoms. 

The VA examiner did not diagnose the Veteran with PTSD.  The 
VA psychologist diagnosed the Veteran with an adjustment 
disorder with mixed anxiety and depressed mood secondary to 
work injury and unemployment that resulted in financial 
concern, and alcohol dependence that was in remission.  The 
Board notes that the work injury was a post-service 2002 
injury where the Veteran tore his bicep muscle.  It was noted 
that the Veteran believed he drank alcohol in order to forget 
about his experiences in Vietnam; however, he also described 
starting to drink heavily while stationed in Germany, prior 
to his deployment to Vietnam.  On this basis, the VA 
psychologist found that the Veteran's alcohol dependence was 
clearly not associated with his Vietnam service.  The VA 
psychologist stated that the majority of the occupational, 
interpersonal, and legal difficulties that he described were 
clearly a direct result of his alcohol use.  He was currently 
having difficulties securing employment after an injury at 
work and the majority of his current difficulties appeared to 
be related to his unemployment and financial concerns.  His 
symptom picture in general was not consistent with PTSD and 
was suggestive of symptom fabrication and exaggeration.  His 
symptoms appeared to be most consistent with adjustment 
disorder, which was unrelated to military service.  

In May 2004, it was again noted that the Veteran did not meet 
the criteria for a diagnosis of PTSD.  A May 2004 VA 
individual therapy note stated that the Veteran's April 2004 
evaluation diagnosis was adjustment disorder.  The examiner 
specifically stated that the Veteran "reported experiencing 
one distressing event, that, if verified, minimally meets 
criteria for PTSD, but he did not report the full 
constellation of symptoms required for functional impairment 
to meet criteria for PTSD."  The Veteran disagreed with the 
evaluation and thought he did have PTSD. 

A May 2005 report from the Vet Center stated that the 
Veteran's symptoms began in 1968 and that he started using 
alcohol on a regular basis when he got to his unit in 
Germany.  As a result of his drinking he got into fights, 
missed work details, and was given an Article 15, which 
resulted in extra work details and loss of pay.  It was noted 
that during the initial phase of his treatment he was not 
responsive to treatment because he was unable to clearly 
reveal any of the events in the war zone that would give his 
physician a clear picture of war zone trauma and that it was 
only after four months of treatment he began to remember 
activities, places, feelings, and conversations related to 
trauma.   

The Board is well aware of the fact that a Vet Center 
therapist appears to believe that the Veteran has PTSD.  The 
Vet Center therapist stated that having one's parachute 
malfunction, being sent into a combat zone in a body cast, 
not being able to operate your weapon properly, being exposed 
to death and serious injury of others that resulted in 
feelings of intense fear, helplessness, or horror met the 
criterion for traumatic events.  It was further stated that 
the PTSD checklist was administered and the Veteran's total 
severity score was 58, the cut off score was 40, and that he 
exceeded the required number of items within each cluster.  
He opined that it was his impression that the Veteran's 
symptoms of depression, mood swings, social isolation, 
anxiety, chronic sleep impairment, memory loss, and 
inappropriate anger were consistent with a diagnosis of PTSD.  
The Board notes, however, that the therapist provided this 
diagnosis based on unverified stressor events and specifics 
reported by the Veteran that are, as note earlier, 
incongruent with facts documented in the claims file. 

At the Veteran's June 2005 VA examination the examiner 
reviewed the Veteran's claims file and he diagnosed the 
Veteran with adjustment disorder with mixed anxiety, 
depressed mood secondary to work injury, unemployment with 
resulting financial concern, and alcohol dependence that was 
in long term full remission.  He stated that that the Veteran 
did not meet diagnostic criteria for PTSD either in terms of 
an identified stressor that met criterion A or in terms of 
symptoms presented. 

After a review of the Veteran's VA treatment notes, private 
treatment notes, and VA examination the Board finds that the 
Veteran does not have a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125.  In addition, the Board finds that the 
Veteran's VA treatment notes and VA examination reports are 
more probative then the findings in the report from the Vet 
Center, which provided a diagnosis of PTSD based on 
unverified and inaccurate reports of inservice stressors.  

The Court has expressly declined to adopt a rule that accords 
greater weight to the opinion of the Veteran's treating 
physician over a VA or other physician.  Winsett v. West, 11 
Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  
The Board finds it pertinent that the therapist at the Vet 
Center stated that for the first four months of treatment 
there was no evidence of stressors or any war zone trauma and 
that only after four months of treatment did the Veteran 
remember any stressors.  The Vet Center based the diagnosis 
of PTSD on the Veteran's statements that he was sent to 
Vietnam in a full body cast and was not able to operate his 
weapon properly as a result; however, as noted above the 
Veteran's service treatment records do not support (and in 
fact, contradict) this contention since his cast was only on 
his arm and it was taken off prior to his service in Vietnam.  
The Board also notes that the Vet Center did not have access 
to any of the Veteran's service treatment records or VA 
treatment records, and that a medical opinion premised upon 
an unsubstantiated account is of no probative value and does 
not serve to verify the occurrences described.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996) (finding that an opinion by a 
mental health professional based on a post service 
examination of the Veteran cannot be used to establish the 
occurrence of a stressor).  

In contrast, the reports of VA examination are based on 
review of the claims file, and, these examiners specifically 
indicated that the Veteran's psychiatric symptomatology did 
not meet the criteria for a diagnosis of PTSD.

The Board notes that findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  Therefore, after a careful review of the 
Veteran's claims file the Board finds that the Veteran does 
not have a current diagnosis of PTSD.  Congress specifically 
limits entitlement to service-connected disease or injury 
where such cases have resulted in a disability and in the 
absence of a proof of present disability there can be no 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In addition, the existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).

The Board notes that VA can only reject such a diagnosis on a 
finding that the preponderance of the evidence is against (1) 
the PTSD diagnosis, (2) the occurrence of the in-service 
stressor, or (3) the connection of the current condition to 
the in-service stressor.  The adequacy of a stressor, 
sufficiency of symptomatology, and diagnosis are all medical 
determinations.  Cohen, 143-44.  In this instance, as noted, 
the May 2005 Vet Center diagnosis is the only diagnosis of 
PTSD.  The Board finds that this diagnosis, based largely on 
inaccurate and unverified events is outweighed by the medical 
conclusions by the VA examiners.  As such, the Board finds 
that the preponderance of the evidence is against a diagnosis 
of PTSD.  Just because a physician or other health care 
professional accepted the Veteran's description of his active 
service experiences as credible and diagnosed the Veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  I

In summary, since the Vet Center medical opinion indicating 
that the Veteran has PTSD is based on the Veteran's account 
of a stressor, which is not credible, it has reduced 
probative value.  Without corroborative supporting evidence 
of an alleged stressor event in service, the regulatory 
criteria for establishing entitlement to service connection 
for PTSD are not met.  More importantly, even if a stressor 
event were to be documented, the VA examiners have 
specifically indicated that the Veteran's psychiatric 
symptomatology does not meet the requirements for a diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125.  For these 
reasons the claim for service connection for PTSD must be 
denied.

The Board notes that the Court has recently held that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).   In Clemons, the Board denied a claim 
for service connection for PTSD where the Veteran 
specifically requested service connection for PTSD, but the 
medical record also included diagnoses of an anxiety disorder 
and a schizoid disorder.  The Board narrowly construed the 
claim and denied upon the absence of a current diagnosis.  
The Court, in vacating the Board's decision, pointed out that 
a claimant cannot be held to a "hypothesized diagnosis - one 
he is incompetent to render" when determining what his actual 
claim may be.  The Court further noted that the Board should 
have considered alternative current conditions within the 
scope of the filed claim.  Id.

Therefore, in compliance with Clemons the Board here has 
carefully reviewed the medical evidence to see if the 
Veteran's diagnoses of an adjustment disorder with mixed 
anxiety, depressed mood, and alcohol dependence were related 
to military service.   Here, however, both the April 2004 VA 
psychologist and the June 2005 VA examiner found that the 
Veteran's adjustment disorder with mixed anxiety and 
depressed mood were found to be secondary to his 2002 work 
injury that resulted in his unemployment and resulting 
financial concern.  Therefore, the Board finds that the 
Veteran's adjustment disorder with anxiety and depression is 
not related to military service. 

Based on the totality of the evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a psychiatric disorder, 
claimed as PTSD.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  Here, however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


